Citation Nr: 1421481	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-35 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of a fracture of the coccyx.

2.  Entitlement to a rating in excess of 10 percent for service-connected varicose veins of the left leg.

3.  Entitlement to a rating in excess of 10 percent for service-connected varicose veins of the right leg.

4.  Entitlement to a rating in excess of 10 percent for service-connected glaucoma.

5.  Entitlement to a rating in excess of 10 percent for service-connected status-post medial meniscectomy of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active duty from April 1973 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  

In May 2011, the Veteran testified before the undersigned at a personal hearing conducted at the RO.  A transcript of this hearing has been included in the claims folder.

The issues of entitlement to evaluations in excess of 10 percent for service-connected varicose veins of the left leg, varicose veins of the right leg, glaucoma, and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There was flexion of the low back to 85 degrees on VA examination in March 2010 with complaints of pain in the coccyx.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for service-connected residuals of a fracture of the coccyx are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.7, 4.71a, Diagnostic Codes 5299-5010, 5298 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in March 2010, prior to adjudication, that informed the Veteran of the requirements needed to establish entitlement to an increased evaluation.  The Veteran was informed in this letter of the factors for consideration in the assignment of an effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the March 2010 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the claims files.
VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted in March 2010.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination report in this case is adequate, as it provided complaints and clinical findings relevant to a claim for an increased rating for coccyx disability.  There is adequate medical evidence of record to make a determination on the issue denied in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue of an increased rating for residuals of a fracture of the coccyx has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his May 2011 hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative, The American Legion, and the undersigned asked questions to ascertain the severity of the disability at issue.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
Analysis of the Claim

The Veteran was originally granted service connection for residuals of a fracture of the coccyx by rating decision in June 1994 and assigned a 0 percent rating effective July 1, 1993.  A June 1999 rating decision granted a 10 percent rating for the disability effective September 21, 1997.  A claim for an increased rating was received by VA in December 2009.  A May 2010 rating decision denied an increased rating, and the Veteran timely appealed.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  



Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2013).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that an unlisted coccyx condition, under Diagnostic Code 5299, was the service-connected disability, and arthritis due to trauma, under Diagnostic Code 5010, was a residual condition.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, no added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

Under the general rating formula for disabilities of the spine, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).
A noncompensable evaluation is assigned for partial or complete removal of the coccyx, without painful residuals, and a maximum 10 percent evaluation is assigned for removal of the coccyx with painful residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5298 (2013).

The Veteran underwent VA coccyx evaluation in March 2010.  He complained of moderate daily pain and tenderness in the area of the coccyx.  He said that he had been laid off as a security officer for Walmart.  On physical examination, there was no spasm, atrophy, pain with motion, or weakness.  Range of motion of the low back included flexion to 85 degrees, extension to 10 degrees, lateral bending to 35 degrees on the right and to 30 degrees on the left, and rotation to 20 degrees on the right and to 30 degrees on the left.  There was no objective evidence of pain on motion or on repetitive motion.  The diagnosis was traumatic deformity of the sacrum and coccyx with iliosacral joint arthritis and chronic pain as residual of fracture.  It was noted that he was unable to sit for more than 20 minutes at a time without using his donut cushion and that he was unable to perform a job that required sitting at a desk on a regular basis due to pain.  The disability had a moderate effect on recreation and a mild effect on chores and travel.  The disability had a significant effect on his usual occupation.  

The Veteran testified at his travel board hearing in May 2011 that he was employed as a security officer; that he was in constant pain when sitting on his coccyx, with pain usually at level 7 out of a maximum of 10; and that he used a donut cushion to sit on, which helped a little.

The RO has assigned the 10 percent rating under Diagnostic Codes 5299-5010, as the disability is considered analogous to arthritis of the spine.  According to Diagnostic Code 5010, arthritis due to trauma is rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  While the Board finds that the Veteran's residuals of a fracture of the coccyx is more appropriately rated under Diagnostic Code 5298, which is specific to the coccyx, a rating in excess of 10 percent is not warranted under either Diagnostic Code 5298 or 5003.  A 10 percent rating is the maximum schedular rating for partial or complete removal of the coccyx with painful residuals under Diagnostic Code 5298.  As the Veteran has a disability of the coccyx with residual pain, the current 10 percent rating is appropriate.  In fact, a higher rating of 20 percent is not warranted for the disability under the general formula for disabilities of the spine because the Veteran's coccyx pain does not result in loss of flexion to 60 degrees or less.  

A rating in excess of 10 percent is also not warranted for this disability under DeLuca because there was no additional functional impairment on repetitive motion on VA evaluation in March 2010.

The Board has considered the possibility of staged ratings.  See Francisco; Hart, both supra.  The Board, however, concludes that the Veteran's service-connected  fracture of the coccyx has, based on the above evidence of record, been no more or less disabling during the appellate period.  Accordingly, staged ratings are inapplicable.   

The Board must determine the value of all evidence submitted, including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his coccyx symptoms, which primarily involve pain.  His complaints are credible to the extent that they reflect pain.  The Veteran's complaints have been considered in this decision; however, the assigned rating for impairment of the coccyx is primarily based on the objective medical findings, as discussed above.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The schedular evaluations in this case are not inadequate.  A rating in excess of that assigned is provided in the rating schedule for loss of motion of the thoracolumbar spine, but the medical evidence reflects that the disability does not cause loss of flexion to more than 85 degrees.  See 38 C.F.R. § 4.1 (2013).
The medical findings during the appeal period in question do not indicate that the Veteran's residuals of a fracture of the coccyx cause "marked" interference with employment.  In fact, the Veteran testified at his personal hearing in May 2011 that he was working full time.  There is also no evidence of frequent periods of hospitalization due to service-connected residuals of a fracture of the coccyx.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for this disability during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for service-connected residuals of a fracture of the coccyx is denied.


REMAND

The Veteran appeared to testify at his May 2011 hearing that his service-connected left knee disability and bilateral varicose veins had increased in severity since the VA evaluation in March 2010 (page 13 of hearing transcript).  Additionally, he testified at the hearing that his prescription for glasses had changed (page 9 of hearing transcript).  Although it is unclear whether his vision has gotten worse due to glaucoma, the Board finds that his testimony, coupled with the fact that his glaucoma has not been evaluated by VA for rating purposes in a number of years, warrants a current evaluation. 



Therefore, this case is REMANDED for the following actions:

1.  The AMC/RO must contact the Veteran and request that he provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for varicose veins, left knee disability, and/or glaucoma since March 2010, the date of the most recent medical evidence of record.  The AMC/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The AMC/RO must then schedule the Veteran for an appropriate examination to determine the current severity of the service-connected left knee disability at issue.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies, to include range of motion studies of the left knee, must be accomplished.  The examiner must first record the range of motion on clinical evaluation in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which pain begins and ends.  The same range of motion studies must be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner will also state whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint, and whether any pain in the low back could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  Finally, the examiner will provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe all functional limitations resulting from the Veteran's left knee disability.  A complete rationale for all opinions must be provided.

3.  The AMC/RO will schedule the Veteran for an appropriate examination to determine the current severity of the service-connected varicose veins of the right and left legs.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  All pertinent symptomatology in 38 C.F.R. § 4.104, Diagnostic Code 7120, should be discussed.  A complete rationale for all opinions must be provided.

4.  The AMC/RO must also schedule the Veteran for an appropriate examination to determine the current severity of the service-connected glaucoma.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  All pertinent symptomatology in 38 C.F.R. § 4.79, Diagnostic Code 6013, should be discussed.  A complete rationale for all opinions must be provided.

5.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues remanded herein must be readjudicated based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


